Citation Nr: 1618808	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  09-16 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for residuals of head trauma (traumatic brain injury (TBI)). 

2.  Entitlement to service connection for residuals of head trauma, to include as secondary to the service-connected left knee injury.

3.  Entitlement to an evaluation in excess of 10 percent for residuals of a left knee injury, status post partial medial meniscectomy.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services

WITNESSES AT HEARING ON APPEAL

The Veteran and J.P.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1983 to March 1988.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Roanoke, Virginia. 

In September 2015, the Board remanded the Veteran's appeal to afford her with a Board hearing.  In February 2016, the Veteran testified at a Board hearing before the undersigned.  A transcript of the proceedings has been associated with the record. 

The issues of:  entitlement to service connection for residuals of head trauma, to include as secondary to the service-connected left knee injury; entitlement to an evaluation in excess of 10 percent for the service-connected left knee injury; and, entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The May 2005 RO rating decision denied service connection for residuals of head trauma; the Veteran was notified of the decision and apprised of her right to appeal, but she did not appeal in a timely fashion.

2.  The evidence received since the May 2005 RO rating decision is neither cumulative nor repetitive of facts that were previously considered.


CONCLUSIONS OF LAW

1.  The May 2005 RO rating decision that denied service connection for residuals of head trauma is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2015).

2.  The evidence received since the May 2005 rating decision is new and material for the purpose of reopening the claim of service connection.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent that the actions taken herein below are favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156, 20.1105.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   

Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. §  3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Initially, in a May 2005 rating decision, the RO denied the Veteran's claim for service connection for residuals of head trauma based on the lack of a current disability.  He was notified of the decision in May 2005.  The Veteran did not appeal this decision or submit new and material evidence within one year of the issuance of the decision.  The December 2001 RO decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302, 20.1103.  In July 2008, the Veteran filed a claim to reopen his claim.

The evidence of record at the time of the May 2005 RO decision consisted of lay statements and STRs. 

The evidence received since the May 2005 RO decision includes lay statements, VA treatment records, and a VA examination. 

The evidence received since the May 2005 rating decision includes evidence that is both new and material.  See 38 C.F.R. § 3.156.  In September 2015, the Veteran stated that she suffered strokes and had difficulty with her memory, which she attributed to her in-service head injury.  The Veteran is competent to state she has had strokes and experiences difficulty with her memory.  This new evidence addresses one of the reasons for the previous denial; that is, the absence of a current disability.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim of entitlement to service connection for residuals of head trauma is reopened.


ORDER

The application to reopen the claim of entitlement to service connection for residuals of head trauma is granted.


REMAND

The Veteran has asserted that her strokes and residuals were either caused by her in-service head injury or by the medication she took for her service-connected left knee disability.  With regard to her theory of direct service connection, the Veteran was afforded a VA examination in September 2009; however, the VA examiner did not offer an opinion regarding the etiology of the Veteran's strokes and the Veteran denied memory problems.  A July 2014 VA treatment note indicates that the Veteran had another stroke within one year of her visit.  The Veteran has not been afforded a VA examination since her most recent stroke.  Therefore, a remand is necessary to afford the Veteran a VA examination to determine whether her strokes and memory loss were incurred in-service or caused or aggravated beyond their natural progression by the medicine she takes for her service-connected left knee disability.  The Veteran has also not been provide a proper notice letter for this claim - specifically, notice regarding the requirements for establishing secondary service connection.

In January 2013, the Veteran underwent a VA examination to determine the severity of her left knee disability.  The VA examiner indicated that the Veteran's knee was stable and that she did not wear a brace.  However, the Veteran testified at her Board hearing that she wore a knee brace and walked with a limp.  The Board finds that the Veteran's testimony establishes that her left knee disability has worsened since her most recent VA examination.  Therefore, a remand is necessary to afford the Veteran with a VA examination to determine the current severity of her service-connected left knee disability.

Lastly, the claim for a TDIU is inextricably intertwined with the claims being remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice appropriate for a claim for service connection on a secondary basis for her stroke residuals claim.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed residuals of her head injury.  The VA examiner should be granted full access to the Veteran's VBMS record.

Thereafter, the examiner must address the following:

a. The VA examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's residuals of head injury, including stroke and memory loss, were incurred in (is due to disease or injury) service, to include the head trauma sustained in 1987?

b. If the VA examiner finds that it is not at least as likely as not that the Veteran's head injury, including stroke and memory loss, were incurred in active service, then he or she is asked to opine whether it is at least as likely as not that the Veteran's head injury, including stroke and memory loss, were (a) caused by or (b) aggravated by the (permanently worsened beyond its natural progress) anti-inflammatory medication taken for the service-connected left knee disability?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected left knee injury.  

4.  After completing the development above, readjudicate the claims on appeal in light of all additional evidence received.  If any of the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


